CaSe 1218-CV-00632-R.].]-PJG ECF NO. 46 filed 02/26/19 Page|D.252 Page 1 Of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

JOHN HEYKOOP D/B/A EAGLE TOWING,
Plaintiff, File No. 1:18-cv-00632
Honorable Robert J. Jonker
United States District Judge
v Magistrate Phillip J. Green

FIRST LIEUTENANT JEFFREY WHITE, FIRST
LIEUTENANT CHRIS MClNTIRE,
Defendants.

 

 

CASE EvALUATIoN AWARD

 

 

 

A case evaluation proceeding Was held in this case on February 26, 2019, under WD
Mich L Civ R 16.5. The award rendered by the case evaluation panel, which is intended to
include any contractual and/or statutory costs, interest and attorney fees, is:

El No cause for action in favor of Defendant

J ,
$ § 9 §§I/ 9 in favor of § Plaintiff_¥ against

XDefendant§

 

    
 
 

award (if checked)

Scott L. Mandel Gary G. Villas
(P34319) (P33453) (P43399)

 

Certificate of Service

 

 

 

I certify that a copy of this Case Evaluation Award Was personally served by me on the

 

